In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated December 9, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Since the plaintiff did not challenge the defendant’s allegation that it had not received prior written notice of the defective condition which allegedly caused the plaintiffs injury, the *510Supreme Court should have granted the defendant’s motion and dismissed the complaint (see, CPLR 9804; Village Law § 6-628; Village of Freeport Code of Ordinances § 27-2).
The plaintiffs remaining contention is without merit. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.